DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (2011/0051079, of record) in view of Varnas (2011/0037944, of record).


Martinez fails to teach wherein the optical zone is an elliptic asymmetric optical zone. Martinez and Varnas are related because both teach a contact lens.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Martinez to incorporate the teachings of Varnas and provide the optical zone to be an elliptic asymmetric optical zone. Doing so would allow for low surface astigmatism in the central region and progressive zones.

Regarding claim 2, the modified Martinez discloses the lens according to claim 1, wherein the asymmetric optical zone of the central optical area is in an elliptic shape (Varnas: Figure 1, 102, central region; [0135] teaches 102, central region, is depicted as an asymmetric ellipse).

Regarding claim 3, the modified Martinez discloses the lens according to claim 1, wherein the asymmetric optical zone and the defocus area of the central optical area are disposed on the outer surface of the lens (Figure 4, 32a, central optic zone, and 32b, annular peripheral therapeutic optic zone, are disposed throughout 32, contact lens, thus provided on both inner and outer surfaces).

Regarding claim 4, the modified Martinez discloses the lens according to claim 1, wherein the asymmetric optical zone and the defocus area of the central optical area are disposed on the inner surface of the lens (Figure 4, 32a, central optic zone, and 

Regarding claim 5, the modified Martinez discloses the lens according to claim 1, wherein each of the outer surface and the inner surface of the lens is provided with the asymmetric optical zone and the defocus area formed thereon (Figure 4, 32a, central optic zone, and 32b, annular peripheral therapeutic optic zone, are disposed throughout 32, contact lens, thus provided on both inner and outer surfaces).

Regarding claim 6, the modified Martinez discloses the lens according to claim 1, wherein the asymmetric optical zone includes a plurality of convex parts extended in a horizontal direction (Varnas: Figure 2 left and right convex circular-arc-shaped corners of 102, central region, and subsequent regions).

Regarding claim 7, the modified Martinez discloses the lens according to claim 6, wherein each of the plurality of convex parts of the asymmetric optical zone comprises a circular-arc-shaped corner (Varnas: Figure 2 left and right convex circular-arc-shaped corners of 102, central region, and subsequent regions).

Regarding claim 8, the modified Martinez discloses the lens according to claim 1, wherein refractive powers of the defocus area of the central optical area and the peripheral optical area are lower than refractive power of the asymmetric optical zone ([0018] teaches "myopic defocus" refers to when the peripheral refractive power is less 

Regarding claim 9, the modified Martinez discloses the lens according to claim 1, wherein the positioning part is formed on an edge of the inner surface of the lens (Figure 4, 32c, non-optic zone, is disposed throughout 32, contact lens, thus provided on both inner and outer surfaces).

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (2011/0051079, of record) in view of Varnas (2011/0037944, of record) and further in view of Lin et al. (2018/0373059).

Regarding claim 10, Martinez discloses a lens (Figure 4, 32, contact lens) with an optical zone to increase defocus image range (32a, central optic zone), and the lens comprising: an outer surface (surface closer to left hand side of the figure); an inner surface (surface closer to 10a, eye); a central optical area formed on the outer surface and the inner surface (32a, central optic zone), and configured to pass light to image on a central imaging area of retina of eye ball (26, axial central beam, passes through 32a, central optic zone, to 18, retina, of 10a, eye); a peripheral optical area formed around the central optical area (32b, annular peripheral therapeutic optic zone; [0075] teaches 32b, therapeutic optic zone, surrounds 32a, central zone) and configured to pass light to image on a peripheral image blurring area on a peripheral of the central imaging area (24, peripheral portion); a positioning part formed on an edge of the inner surface (32c, non-optic zone) and configured to prevent the lens from rotation ([0075] teaches 32c, non-optic zone, enhances fitting and comfort); wherein an optical zone is formed on a surface of the central optical area (32a, central optic zone) and configured to pass light to clearly image on the central imaging area of the retina (26, axial central beam, passes through 32a, central optic zone, to 18, retina, of 10a, eye), and a defocus area is formed on a portion of the central optical area other than the asymmetric optical zone (32b, annular peripheral therapeutic optic zone; [0075] teaches 32b, therapeutic optic zone, surrounds 32a, central zone, with sufficient myopic defocus) and configured to increase defocus image range of the central imaging area ([0075] teaches 32b, therapeutic optic zone, is designed with a  sufficient myopic defocus), and an outer contour of the defocus area is circular (at least [0075] teaches 32b, therapeutic optic zone, is annular), and an outer contour of the peripheral optical area is circular (at least [0075] teaches 32b, therapeutic optic zone, is annular).
Martinez fails to teach wherein the optical zone is an elliptic asymmetric optical zone; and the peripheral optical area has blue color to filter out 10%.about.50% of wavelengths of visible light passing therethrough. Martinez and Varnas are related because both teach a contact lens.
Varnas discloses a lens (Figure 1) with an elliptic asymmetric optical zone (Figure 1, 102, central region; [0135] teaches 102, central region, is depicted as an asymmetric ellipse).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Martinez to incorporate the teachings of Varnas and provide the optical zone to be an elliptic asymmetric optical zone. Doing so would allow for low surface astigmatism in the central region and progressive zones.
The modified Martinez fails to teach the peripheral optical area has blue color to filter out 10%.about.50% of wavelengths of visible light passing therethrough. The modified Martinez and Lin are related because each teach a contact lens.
Lin discloses a lens wherein the peripheral optical area has blue color to filter out 10%.about.50% of wavelengths of visible light passing therethrough (Figure 4, 450, light blocking ring; [0097, 0214] teaches a color of 450, light blocking ring, may be blue; [0215] teaches a minimum average transmittance for visible light of the light blocking ring can be less than 50%).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Martinez to incorporate the teachings of Lin and provide the peripheral optical area has blue color to filter out 10%.about.50% of wavelengths of visible light passing therethrough. Doing so would allow for reduction of a photophobia effect.

Regarding claim 11, the modified Martinez discloses the lens according to claim 10, wherein the asymmetric optical zone of the central optical area is in an elliptic shape (Varnas: Figure 1, 102, central region; [0135] teaches 102, central region, is depicted as an asymmetric ellipse).

Regarding claim 12, the modified Martinez discloses the lens according to claim 10, wherein the asymmetric optical zone and the defocus area of the central optical area are formed on the outer surface of the lens (Figure 4, 32a, central optic zone, and 32b, annular peripheral therapeutic optic zone, are disposed throughout 32, contact lens, thus provided on both inner and outer surfaces).

Regarding claim 13, the modified Martinez discloses the lens according to claim 10, wherein the asymmetric optical zone and the defocus area of the central optical area are formed on the inner surface of the lens (Figure 4, 32a, central optic zone, and 32b, annular peripheral therapeutic optic zone, are disposed throughout 32, contact lens, thus provided on both inner and outer surfaces).

Regarding claim 14, the modified Martinez discloses the lens according to claim 10, wherein each of the outer surface and the inner surface of the lens is provided with the asymmetric optical zone and the defocus area formed thereon (Figure 4, 32a, central optic zone, and 32b, annular peripheral therapeutic optic zone, are disposed throughout 32, contact lens, thus provided on both inner and outer surfaces).

Regarding claim 15, the modified Martinez discloses the lens according to claim 10, wherein the asymmetric optical zone of the central optical area comprises a plurality of convex parts extended in a horizontal direction (Varnas: Figure 2 left and right convex circular-arc-shaped corners of 102, central region, and subsequent regions).

Regarding claim 16, the modified Martinez discloses the lens according to claim 15, wherein each of the plurality of convex parts of the transparent area has a circular-arc-shaped corner (Varnas: Figure 2 left and right convex circular-arc-shaped corners of 102, central region, and subsequent regions).

Regarding claim 17, the modified Martinez discloses the lens according to claim 10, wherein refractive power of each of the defocus area and the peripheral optical area of the central optical area is lower than that of the asymmetric optical zone ([0018] teaches "myopic defocus" refers to when the peripheral refractive power is less negative than the central power), and the refractive power of the defocus area is equal to that of the peripheral optical area (32b, annular peripheral therapeutic optic zone, is referred to teach both areas, thus the defocus area and the peripheral optical area have the same refractive power).

Regarding claim 18, the modified Martinez discloses the lens according to claim 10, wherein a visible light with wavelength in range of 420 nm to 440 nm, 531 nm to 555 nm, or 564 nm to 588 nm passes the peripheral optical area, so as to stimulate cone cells (Lin: [0215] teaches a minimum average transmittance for visible light of the light blocking ring can be less than 50%, wherein the visible light is from 400 to 700 nm; additionally, [0220] teaches the contact lens can be added with a blue due, and the average transmittance for visible light is greater than 83%).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872